Citation Nr: 9908508	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle sprain.  

Entitlement to service connection for degenerative changes of 
the left foot, with an accessory bone.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1964.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
October 1995 which found that no new and material evidence 
had been presented to reopen the veteran's claim for service 
connection for residuals of a left ankle sprain.  

In August 1998, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

At the hearing, the veteran formally withdrew his appeal of 
the issue of whether new and material evidence had been 
presented to reopen his claim for service connection for a 
right shoulder disorder.  Therefore, that issue is no longer 
before the Board for appellate consideration.  

Service connection for a left ankle disorder was denied by 
the Board in July 1981 and decisions of the Board in 
September 1984 and May 1987 found that no new and material 
evidence had been presented to reopen the claim.  

Because the evidence concerning the veteran's left ankle is 
so interrelated with that regarding a left foot disorder, the 
Board finds that the issues are inextricably intertwined.  
Therefore, appellate consideration of the issue relating to 
degenerative changes of the left foot, with an accessory 
bone, will be deferred, pending completion of the further 
development of the record and adjudication requested in the 
Remand that follows this decision.  


FINDINGS OF FACT

1.  Service connection for residuals of a left ankle sprain 
was denied by the Board in July 1981, September 1984, and May 
1987.  

2.  Evidence added to the record since May 1987 concerning 
the issue of service connection for residuals of a left ankle 
sprain is not cumulative or redundant, is relevant and 
probative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran's claim for service connection for residuals 
of a left ankle sprain is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1987 Board decision 
denying service connection for residuals of a left ankle 
fracture is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well grounded 
claim for service connection for residuals of a left ankle 
fracture.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Evidence that was previously of record included the veteran's 
service medical records, the report of an April 1980 VA 
compensation examination, letters from private physicians in 
August 1980, June 1983, January 1985, and March 1986.  

The service medical records show that the veteran sustained a 
severe sprain of his left ankle in 1962.  The sprain was 
treated initially with an Ace wrap and later with a walking 
cast; the veteran complained of constant ankle pain.  
Repeated x-rays failed to reveal any left ankle pathology.  
It was felt that there had been a tear of the left 
talofibular ligament.  On examination prior to discharge, 
there were no complaints, abnormal clinical findings, or 
diagnosis concerning a left ankle disorder.  

On VA compensation examination in May 1980, the examiner 
reported no abnormal clinical findings regarding the left 
ankle and there was no evidence of bone pathology on x-ray.  
The examiner's diagnosis was of status post-left ankle 
fracture by history, with no evidence of sequelae or 
impairment.  

A private physician examined the veteran in August 1980 for 
pain in the left ankle.  The examiner diagnosed post-
traumatic tendinitis of the left ankle.  

The Board denied service connection for residuals of a left 
ankle sprain in July 1981 on the basis that the injury in 
service was acute and transitory and that no residuals of the 
sprain were shown.  

The record contains a brief note by a private physician, 
dated in June 1983, stating simply: "Diagnosis: nodules in 
the extensor tendon, left ankle.  Advised: tendon sheet 
release."  No clinical findings or other comments were 
provided.  

A private physician wrote in January 1985 that he had 
examined the veteran and found some limitation of motion of 
the left ankle.  X-rays at that time reportedly showed the 
presence of an avulsion fracture of the anterior attachment 
of the anterior portion of the capsule of the ankle joint at 
the neck of the talus.  His diagnoses included an old sprain 
of the right [sic] ankle.  

In September 1984, the Board determined essentially that no 
new and material evidence had been presented to reopen the 
veteran's claim.  

Another private physician wrote in March 1986 that the 
veteran had had pain in his left ankle ever since the in-
service injury, mainly in the lateral aspect, that was worse 
with activity.  The examiner indicated that range of motion 
was about equal in both ankles and subtalar motion was 
decreased in both ankles.  The veteran complained of pain 
over the lateral malleolus.  X-rays at that time reportedly 
showed degenerative arthritis in the midtarsal joints and a 
loose bone at the talus superiorly.  

By a decision in May 1987, the Board again found essentially 
that new and material evidence had not been presented to 
reopen the claim.  

Evidence added to the record since May 1987 consists of 
duplicate service medical records, a VA outpatient treatment 
record dated in March 1995, statements from the veteran's 
wife and a former employer dated in April and May 1996, the 
reports of VA radiological studies of the veteran's left foot 
in June and September 1996, a May 1997 report from M. J. 
Blatstein, D.P.M., and testimony adduced from the veteran and 
his wife at personal hearings before a hearing officer at the 
RO in May 1996 and before the undersigned Member of the Board 
in August 1998.  

The March 1995 VA outpatient treatment report notes the 
veteran's complaint of pain in his left ankle for about 
30 years.  Specifically, the ankle would periodically swell 
up and hurt for a few days, then resolve with rest and 
aspirin.  On examination, there was puffiness in the lateral 
aspect of the ankle, with mild tenderness on palpation.  
Range of motion was described as good.  The remainder of the 
examination was noted to be normal, although the examiner 
indicated that the examination was "not satisfactory" due 
to the veteran's obesity.  The diagnosis assigned was status 
post-traumatic pain in the left ankle.  

In April 1996, the veteran's wife wrote describing her 
observations of the veteran and his left ankle both during 
service and during the more than 30 years since his 
separation from service.  

A former employer of the veteran, in 1964, wrote in May 1996 
that he had observed the problems the veteran was having with 
his left ankle and that the veteran had missed work due to 
persistent problems with the ankle.  

The veteran and his wife testified at a personal hearing in 
May 1996, specifically describing the difficulties he had had 
with his left ankle during service and during the many years 
since his separation from service.  He reported having 
received treatment soon after service from two private 
physicians who had died and whose records were not available.  

In May 1997, M. J. Blatstein, D.P.M., wrote that he had 
recently examined the veteran.  Dr. Blatstein stated that the 
veteran had "Hallux Abducto Valgus with apparent Pes Valgus 
Planus along with military issued orthotics that appeared to 
be inappropriately fitted to his feet."  He reported 
noticeable edema of the left foot and ankle and the veteran 
complained that his left ankle hurt.  The veteran also 
indicated that he had severe tarsal and midtarsal pain, as 
well as pain under the fifth metatarsal where Dr. Blatstein 
noted a "large, very apparent accessory bone."  
Dr. Blatstein noted that the pain in that area appeared to be 
part of the veteran's main complaint.  Dr. Blatstein's report 
describes in detail his review of the veteran's medical 
records, particularly his service medical records.  He 
concluded that "It is without hesitation that I believe 
there is significant proof his initial injury, long standing 
medical treatment and his current health status are 
related."  He stated that the record "contains 30 years of 
military physicians not recognizing that the Tarsal and Mid-
tarsal region of his foot is also undergoing significant 
osseous changes as the results [sic] of his initial accident, 
in addition to his ankle injury."  (Emphasis in the 
original)  

A personal hearing was conducted before the undersigned 
Member of the Board in Washington, DC, in August 1998.  The 
veteran and his wife again presented a detailed narrative of 
his left ankle injury in service and the difficulties he had 
experienced with the ankle since separation from service, as 
well as the treatment and various examinations he had 
undergone for the ankle since service, including at the Lyons 
VA hospital in 1964 or 1965.  

At that hearing, the veteran presented copies of VA x-ray 
reports, along with a waiver of initial RO consideration of 
that evidence.  X-rays of the veteran's left foot in June 
1996 reportedly showed a well defined density in the proximal 
aspect of the first digit having the appearance of an old 
fracture and multiple degenerative changes throughout the 
foot with osteophyte formation in the tarsal bone.  An MRI 
study of the left ankle and foot in September 1996 revealed 
degenerative arthritis involving the talonavicular joint as 
well as the joint between the navicular bone and the third 
cuneiform bone.  There was a capsular effusion at the 
talonavicular joint which the radiologist indicated may 
result in a palpable mass.  There was also a small amount of 
sclerosis involving the posterior subtalar joint that may be 
due to chronic stress.  The radiologist also reported 
thickening of the deltoid ligament secondary to previous 
tears and possibly a small focus of avascular necrosis of the 
talar dome medially.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order to reopen a previously 
and finally disallowed claim, the United States Court of 
Veterans Appeals (Court) has indicated that a two-step 
analysis is required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The first step 
is to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  If new and 
material evidence has been received, then the second step, 
involving a de novo review of all of the evidence, both old 
and new, is to be undertaken to determine if there is a basis 
for granting the claim.  It should also be pointed out that, 
in determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998) invalidated the 
holding of the United Stated Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that had 
established a "bright line" definition of what constitutes 
"material evidence" in the context of an application to 
reopen a claim for service connection, in favor of the 
existing regulatory framework of 38 C.F.R. § 3.156 as set 
forth above.  The Federal Circuit noted that the threshold 
for determining whether evidence was new and material under 
that standard was rather low.  

The Board denied service connection for residuals of a left 
ankle fracture in 1981 and the Board also found that new and 
material evidence had not been presented to reopen the 
veteran's claim by decisions in 1984 and 1987.  The primary 
bases for the denials was essentially that the veteran's in-
service left ankle injury was acute and transitory and that 
the evidence did not show that any current left ankle 
disorder was related to the injury in service.  The Board's 
decisions are final.  38 U.S.C.A. § 7104.  

Therefore, the veteran's claim cannot be reopened and again 
considered unless new and material evidence has been added to 
the record since the last denial.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The veteran's statements, including hearing testimony, since 
the May 1987 Board decision are not new.  He has merely 
reiterated the history of his left ankle disorder, as he has 
set forth in the past.  The statements (and testimony) from 
the veteran's wife and former employer, while furnishing lay 
evidence of their observation of the veteran and the 
difficulties he has had with his ankle since his separation 
from service, do provide evidence of continuity of 
symptomatology, but they are not material to the issue of 
"new and material evidence" because those individuals are 
not competent to offer opinions regarding medical diagnosis 
or nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The 1996 VA radiological reports do not, in themselves, show 
that the abnormal findings noted therein reflect changes that 
are specifically related to the in-service ankle injury.  
However, Dr. Blatstein, who reviewed the VA x-rays and MRI, 
as well as the veteran's service and post-service medical 
records, provided a very definite medical opinion to the 
effect that the veteran's current left foot and ankle 
problems are related to his left ankle sprain in service.  

For purposes of determining whether evidence is new and 
material, Dr. Blatstein's report is presumed to be credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the 
report on its face tends to furnish the missing medical nexus 
evidence, the Board finds that that evidence bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, that evidence 
is new and material and the veteran's claim is reopened.  

Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based on all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  

The evidence shows that the veteran sustained a left ankle 
sprain in service and there is recent medical evidence 
relating the veteran's current left foot problems to the in-
service left ankle sprain.  The Board finds that the 
veteran's claim is plausible and capable of substantiation, 
and thus is well grounded within the meaning of § 5107(a).  


ORDER

As new and material evidence has been presented to reopen the 
veteran's claim for service connection for residuals of a 
left ankle sprain, and as the claim is well grounded, the 
appeal is granted subject to further action as discussed 
below.  


REMAND

In light of the fact that the Board has found that new and 
material evidence has been presented and that the veteran's 
claim has been reopened, the RO must now review the veteran's 
claim with consideration of all the evidence, both old and 
new.  

The veteran has indicated that he was treated for his left 
ankle problems at the VA hospital in Lyons, New Jersey, in 
1964 or 1965.  It is unclear from the record whether the RO 
has attempted to obtain copies of the records of that 
treatment.  The RO should do so.  See 38 U.S.C.A. § 5103(a).  
Also, because the Board has determined that the veteran's 
claim is well grounded, VA has a duty to assist him in 
developing facts pertinent to the claim.  In this regard, a 
comprehensive orthopedic examination and a medical opinion 
would be helpful to delineate exactly what left foot and 
ankle disorders the veteran currently has and to determine 
whether any such disorder(s) is related to the in-service 
ankle sprain.  Such an opinion would be particularly relevant 
to the veteran's claim for service connection for 
degenerative changes of the left foot, with an accessory 
bone, which the Board believes is inextricably intertwined 
with the issue concerning service connection for residuals of 
a left ankle sprain.  See 38 U.S.C.A. § 5107(a).  


Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran submit a list of all health care 
practitioners who have examined or 
treated him for a left ankle or foot 
disorder since his separation from 
service, along with the approximate dates 
of any such examination or treatment and 
the address of each provider.  With any 
needed signed releases from him, the RO 
should then request copies of the records 
of any such examination or treatment, VA 
or non-VA, indicated by the veteran that 
are not already of record and that have 
not already been identified as 
unavailable; in particular, copies of the 
records of any treatment at the Lyons VA 
Medical Center in 1964 and 1965 should be 
requested.  All records so received 
should be associated with the claims 
folder.  

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses regarding left foot or 
ankle disorders.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any left foot or ankle disorder 
found resulted from the left ankle sprain 
treated in service or is otherwise 
related to service.  If the opinion is 
contrary to Dr. Blatstein's May 1997 
opinion contained in the record, the 
examiner should, to the extent possible, 
distinguish the opinion from 
Dr. Blatstein's.  The examiner's opinion 
should be supported by appropriate 
rationale and by reference to pertinent 
evidence in the claims file.  

3.  Upon completion of the requested 
development of the record, the RO should 
consider the veteran's claim for service 
connection for residuals of a left ankle 
sprain de novo, on the basis of all the 
evidence, both new and old (noting that 
the Board has already determined that the 
claim is well grounded).  The RO should 
also again consider the claim for service 
connection for degenerative changes of 
the left foot, with an accessory bone.  
If action taken as to either issue 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case discussing all the evidence of 
record, including the medical evidence 
submitted directly to the Board in August 
1998, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


